Title: To John Adams from Benjamin Rush, 4 February 1811
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia Feb: 4th 1811.

All the Coins are in readiness; and Subject to your order. At present no Opportunity  of sending them to Petersburg offers from our city. Shall I send them to you by the post, put up in such a manner as to be mistaken for a small book? or will you request any one of your friends now in Congress to call for them on his way to massachussets next month?
I have no Objection to the reading the dead languages being still taught in our Schools. Dr Franklin used to say the acquisition of a language might be divided into ten parts—five of which only were necessary to read it,—seven to speak it, and the whole ten to write it. By thus saving the time spent in teaching the speaking and writing of latin & greek, much time would be saved at school, which might be employed in communicating the Knowledge of things, instead of the sounds, and relations of words. Never will man walk erect Until this is more generally the case. The human intellects are brutalized with by being stuffed in  early life with such offal learning. It is the more necessary to banish it from our schools, since the late wonderful encrease of Knowledge in all useful arts & Sciences.
You will probably perceive by the papers that my son Richard has lately been appointed Attorney general of our State. The office was both unsolicited, and unexpected on the part of himself & his family, nor has it been earned by the least sacrifice of principle or Conduct to the ruling powers of Pennsylvania. He acquired their Confidence by his honest zeal in reprobating the Conduct outrage of the British navy upon the Chesapeake.—
Six Banks it is said are to be incorporated in our State, four in new Jersey, seven in New York, and ten in Virginia. Is it right for our State governments to possess this power of licensing companies to Coin money? Should the Charter of the Bank of the United States be renewed—when, where will the emissions of paper money end?—Is retribution to take place by the evils of its depreciation to occurring in the hands of thieves, to punish them for robbing the poor soldiers the Widows & the orphans of our Country of the original Sources of their wealth?—
ADieu! From my dear Sir / Yours truly and / Affectionately

Benjn. Rush
PS: My Son Richard has lately had another Addition to his domestic happiness in the birth of a son, to whom he has given my Old testament name.


PS: I am indebted to your son for a present of an elegant ring from the Emperor of Russia. Having heard that my publications upon the origin & Nature of yellow fever and other pestilential diseases & quarantine laws were translated into the french, German & Italian languages, and were making Converts in those Countries, I wished them to be equally useful in the north of Europe for which purpose I sent a Copy of them to your son to be presented to the Emperor’s physician or prime minister, or if he thought their circulation would be better ensured in Russia in so doing, he to the Emperor himself. He preferred presenting them to the last, supposing probably as they treat upon Subjects in which national power or influence are necessary to give them a Currency effect, they would be more useful through that Channel than any other. It was thro’ similar Channels they gained most of the Attention they have received in Europe. I have lately seen a an English copy of my Account of the yellow fever in 1793 printed by order of George the 3rd:  in order to be sent to every Surgeon in his army & navy, and I have lately several years ago received a translation of the same work into Spanish made by order of the late King of Spain, together with the thanks of his majesty in a polite note from the Marquis D’Yrugo. These communications  facts are not generally known. Let them not pass out of your own family.—They have served to console me and my family for the “medical Crucifixion” (to use the words of a new England Clergyman to me some time ago), which I experienced in 1797 from my medical brethren in Philadelphia.
I submitted to the publication of the acct: of the present transmitted to me with an elegant letter from your son. I considered that I owed it as a debt to the honor and liberality of the Emperor. Besides, I found it was known & not as a secret to the gentleman who handed it to me. Had it not been published in the way it was, it would probably have found another & an erroneous or offensive course to the eye of the public.
Not unto us—not unto us—be any praise ascribed for the notice my publications have attracted in foreign countries. The fingers of Authors are as much moved by a superior power when they write acceptably, or usefully as David, were when he praised God for having taught them to fight, & Babes and Sucklings sometimes confound the wisdom of the mighty in Science, as well as in Religion.

